Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 11-21 of C. Pueyo et al., US 17/282,710 (Sep. 26, 2019) are pending.  Claims 16-20 to the non-elected inventions of Groups (II)-(V) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 11-15 and 21 have been examined on the merits and are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (I) drawn to drawn to a process for carrying out a chemical reaction in a chemical reactor, (claims 11-15 and 21), with traverse, in the Reply to Restriction Requirement filed on May 23, 2022, is acknowledged.  Claims 16-20 to the non-elected inventions of Groups (II)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   It is noted that the restriction of the previous Office action erroneously indicated that Group (V) is directed to claims 11-15 and 20.  This is a typographical error.  The correct claims for Group (I) are 11-15 and 21.  The Restriction if made FINAL.  


Election of Species

Pursuant to the election of species requirement, Applicant elected the following species:

(1)	a species of chemical reaction:  hydrogenation
(2)	a species of at least one starting material: nitrobenzene
(3)	a species of at least one reaction product: aniline
(4)	a species of solid catalyst particles 5% Pd on activated carbon: and
(5)	a species of organic polymer in fibrillated form, wherein the organic polymer is a fluoropolymer: polytetrafluoroethylene (PTFE).  

Claims 11-15 and 21 read on the elected species.  The elected species were searched and found to unpatentable over Bernstein in View of Turáková pursuant to § 103.  Pursuant to MPEP § 803.02, the search was not extended to the additional species.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected Group (I) are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Applicant’s Traversal

Applicant argues that there is inadequate suggestion to arrive at the specific nature of the catalyst required by the instant claims, which is demonstrated in the specification to effect unexpected improvements.  This argument is not considered persuasive because the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b); MPEP § 2145.  Applicant has provided no argument or reasoning supporting a claim of unexpected results.  


Applicant further argues that searching across all species would have posed no undue burden..  This argument is not considered persuasive because the instant restriction was issued under the unity-of-invention rules governing restriction in international applications under 35 U.S.C. 371 (see MPEP § 802; MPEP § 1893.03(d); 37 CFR § 1.499), therefore MPEP 803 cited by Applicant does not apply in the instant case.  Under the applicable rules there is no requirement of a serious search burden.  The instant Application is an international application entering the National Stage under 35 U.S.C. 371.  Under the rules governing multiple inventions under 35 U.S.C. 371 (see MPEP § 1893.03(d)), an international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (Rule 13.1).  International Preliminary Examination Under Chapter II Of The PCT, Chapter 10, Unity of Invention, (Oct. 3, 2011).  As such, in the instant case, there is no requirement that the Examiner prove or show a serious search burden.  

Claim Objections

Claim Objections -- Duplicate Claims

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Applicant is advised that should a base claim be found allowable, its duplicate will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  MPEP § 608.01(m).  

Claim 21 is objected to as duplicative of claim 11.  Claim 21 clearly adds no meaningful limitation to claim 11, and does not change the claim scope. See MPEP § 608.01(m). 

The only differences between claim 11 and claim 21 are highlighted below  

comprising: converting at least one starting material, which is an organic chemical compound comprising 1 to 80 carbon atoms, 

Thus, claims 11 and 21 differ slightly in syntax of the preamble, and the claim bodies are identical.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  

Interpretation of the Claim 1 Term “film”

Claim 1 recites the term “film” within the phrase:

a film comprising solid catalyst particles . . . wherein the film comprises at least one layer comprising solid catalyst particles and the organic polymer in fibrillated form

The specification discusses numerous embodiments of what the term “film” encompasses, but does not expressly define or limit this term to any shape, dimensions or properties.  For example, the specification discloses that:

In one embodiment of the present invention the inventive process is characterized in that the film has a thickness in the range from 0.1 μm to 20000 μm.

Specification at page 9, lines 22-23.  

In another example, the specification discloses that:

Preferably, the film has a two-dimensional surface with at least one dimension which exceeds 1 cm. The length of the film can be adjusted as required for a specific application. In principle the length is not limited.

Specification at page 9, lines 40-42.  Accordingly, consistent with the specification, the term “film” is broadly and reasonably interpreted as any three dimensional structure. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over P. Bernstein et al., US 4,358,396 (1982) (“Bernstein”) in view of M. Turáková, 476 Applied Catalysis A, 103-112 (2014) (“Turáková”).  

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Bernstein and Turáková as above in further view of N. Yoswathananont et al., Chem. Commun., 40-42 (2005) (“Yoswathananont”), N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT, “CHAPTER 13, Vessel and Mixing”, 269-289, (2000) (“Anderson”), and M. Turáková, 476 Applied Catalysis A, 66-76 (2015) (“Turáková-2”).


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

P. Bernstein et al., US 4,358,396 (1982) (“Bernstein”)

Bernstein teaches that the high surface area of particulate catalysts enhance their activity, however, a problem encountered with the use of catalysts in this form is that they are subject to attrition and thus less easily retained by screens, and more difficult to recover from the reaction medium.  Bernstein at col. 1, lines 10-20.  

Bernstein teaches a particulate catalyst composition in which the active catalyst component is in the form of particles encradled in fibrils, the encradled catalyst being dispersed in a porous, fiber-containing polymeric material.  Bernstein at col. 1, lines 35-40.  Bernstein teaches that the polymeric material serves to preserve the integrity of the catalyst particles which permitting maximized access to such particles.  Bernstein at col. 1, lines 29-32; Id. at col. 2, lines 52-56.  Bernstein teaches that the fibrillated polymer can be polytetrafluoroethylene (PTFE), which can be fibrillated from a dry powder.  Bernstein at col. 3, lines 5-20.  Bernstein teaches that typically, the catalyst composition is comprised, by weight, about 75% to about 90% catalyst (which converts to a mass fraction range of 0.75 to 0.90), about 1% to about 5% fibrillated polymer (which converts to mass fraction range of about 0.01 to about 0.05), and the balance essentially support-contributing polymer.  Bernstein at col. 2, lines 33-37.  

As such, the Bernstein ranges of fibrillated polymer and catalyst (as converted to mass fraction) overlap with the following claim 1 ranges:

wherein the mass fraction of the organic polymer in fibrillated form in said layer is in the range from 0.06 to 0.2 and the mass fraction of solid catalyst particles in said layer is in the range from 0.8 to 0.94 based on the total weight of said layer, 

Where mass fraction is the ratio of mass of a constituent to the total mass of the mixture.  

Bernstein further discloses catalysts selected from platinum group metals (which are platinum, palladium, rhodium, ruthenium, iridium, and osmium), as well as nickel, cobalt, molybdenum, rhenium, silver, copper, in elemental form or as alloys or compounds or other combinations.  Bernstein at col. 5, lines 34-36.  Bernstein further discloses hydrogenation, hydration, oxidation, dehydrogenation, isomerization and petroleum reforming reactions as a catalytic procedures.  Bernstein at col. 5, lines 36-38.  

Bernstein further discloses the catalyst for use in the invention may be unsupported or deposited on a carrier.  Bernstein at col. 5, line 29.  

Bernstein further discloses that the catalyst composition is adaptable for use in a fixed or fluidized catalyst bed.  Bernstein at col. 1, lines 4-6.  

Bernstein differs from claim 1 in that this reference does not specifically disclose the following claim 1 element. 

carrying out a chemical reaction in a chemical reactor, in which at least one starting material, which is an organic chemical compound comprising 1 to 80 carbon atoms, is converted into at least one reaction product . . . wherein the mass fraction of the sum of the starting material and of the reaction product based on the total mass of the fluid phase is in the range from 0.01 to 1


M. Turáková, 476 Applied Catalysis A, 103-112 (2014) (“Turáková”)

Turáková teaches that hydrogenation of aromatic nitro compounds with heterogeneous catalysts is a classical procedure for the production of the corresponding aniline derivatives.  Turáková at page 103, col. 1.  Turáková teaches that catalyst deactivation by leaching is another disadvantage of the liquid phase hydrogenation, especially in a slurry-phase hydrogenation processes the loss of metal by formation of soluble complex compounds may occur.  Turáková at page 103, col. 2.  

Turáková teaches that two sets of Pd/C catalysts with 1–10 wt.% Pd content supported on active carbon were prepared and tested for nitrobenzene hydrogenation to aniline.  Turáková at Abstract; Id. at page 110, col. 2; Id. at page 106, Tables 1 and 2.  Turáková performs the hydrogenation in the fluid phase at 50 [Symbol font/0xB0]C using an autoclave charged with nitrobenzene (10 g), methanol (100 ml (79.2 g)) and catalyst (0.05 g of the dry 2.5 wt.% Pd/C catalyst per 10 g of nitrobenzene) and pressurized with hydrogen.  Turáková at page 105, cols. 1-2 (“2.3. Catalytic tests – nitrobenzene hydrogenation”).  

In this regard, claim 1 recites the following:

carrying out a chemical reaction in a chemical reactor, in which at least one starting material, which is an organic chemical compound comprising 1 to 80 carbon atoms, is converted into at least one reaction product . . . wherein the mass fraction of the sum of the starting material and of the reaction product based on the total mass of the fluid phase is in the range from 0.01 to 1

The total weight of the Turáková fluid phase is 10g + 79.2 g = 89.2 g.  At the reaction start, there is zero product aniline and 10 g of reactant nitrobenzene.  Regarding the claim 1 recitation that “the mass fraction of the sum of the starting material [aniline  0 g] and of the reaction product [nitrobenzene 10 g] based on the total mass of the fluid phase”, this ratio at the start of the Turáková hydrogenation is 10g / 89.2 g = 0.112.  Because the molecular weights of aniline and nitrobenzene are similar, this ratio will not change appreciably during Turáková hydrogenation.  Thus, the Turáková procedure meets each and every limitation of the above claim 1 excerpt.  

N.G. Anderson, Practical Process & Research Development, “Chapter 13, Vessel and Mixing”, 269-289, (2000) (“Anderson”)

Anderson discusses Batch versus continuous processing.  Anderson at pages 272-279.  Anderson teaches that continuous operations are generally used for large-volume products in which reaction conditions are closely monitored to achieve maximal productivity.  Anderson at page 274.  Anderson teaches that such operations are carried out on scale by allowing a reaction to pass through a small reactor.  Anderson at page 274.  In TABLE 13.3, Anderson sets forth certain characteristics of batch and continuous operations.  Anderson at page 275.  

N. Yoswathananont et al., Chem. Commun., 40-42 (2005) (“Yoswathananont”)

Yoswathananont teaches efficient hydrogenation reactions with the use of a gas–liquid–solid microflow system under elevated pressure (Fig. 1). Yoswathananont at page 40, col. 1.  Yoswathananont teaches that substrate solution and hydrogen gas are introduced continuously into one end of a fine column packed with Pd/C5 (5 wt% Pd). From the other end, the hydrogenated product solution emerges continuously. The residence time in the column was only 2 min. The column consists of a stainless steel tube (6.3 mm outer diameter, 1.0 mm inner diameter, 25 cm length) with two filters at both ends so as to hold the Pd/C within the column. The substrate solution was mixed with the hydrogen gas in the T-shaped mixer. A transparent Teflon tube was set between the T-shaped mixer and the tube column to observe the gas–liquid flow. A plug flow, alternate gas and liquid layers, was formed in the Teflon tube region.  Id.  

Yoswathananont teaches that in the system studied (hydrogenation of 4-cyanobenzaldehyde with Pd/C in methanol) at 50 [Symbol font/0xB0]C, the hydrogen conversion rate of the flow system was faster than that of the batch system, as seen in the product yield shown in Table 1, suggesting that the flow system gave more efficient hydrogenation reaction than the batch system.  Yoswathananont at page 41.  

Yoswathananont concludes that the improved hydrogen conversion and an efficient hydrogenation reaction were obtained by the use of the microflow reactor system, in which continuous flow of the substrate solution and that of hydrogen gas were led through the Pd/C packed column. Yoswathananont at page 42, col. 1.  Yoswathananont  states that considering the high potential and wide applicability, we believe that this flow reactor system could be utilized for many organic reactions with heterogeneous catalysts.  Id.  

M. Turáková, 476 Applied Catalysis A, 66-76 (2015) (“Turáková-2”)

Turáková-2 teaches that historically, aniline is one of the most important industrial chemicals. It is the main intermediate for plastics (polyurethanes, more than 75% of world production), pharmaceuticals, herbicides, dyes and pigments as well as production of rubber processing chemicals.

Claims 11-13, 15 and 21 Are Obvious over Bernstein in View of Turáková

Claims 11-13, 15 and 21 are obvious over the cited art under AIA  35 U.S.C. 103 for the following reasons.   

One of ordinary skill in the art is motivated by Bernstein in view of Turáková to prepare a palladium on carbon catalyst in the Turáková range (1% to 10% Pd/C) for use in the Turáková hydrogenation of nitrobenzene to aniline (the elected reaction/product species) comprising the claim 1 catalyst film:

film comprising solid catalyst particles, which catalyze said chemical reaction, and comprising an organic polymer in fibrillated form, wherein the film comprises at least one layer comprising solid catalyst particles and the organic polymer in fibrillated form, wherein the mass fraction of the organic polymer in fibrillated form in said layer is in the range from 0.06 to 0.2 and the mass fraction of solid catalyst particles in said layer is in the range from 0.8 to 0.94 based on the total weight of said layer, wherein the organic polymer is a fluoropolymer

because Bernstein teaches that the fibrillated polymer may be PTFE (the elected species), which meets the claim 1 limitation of “organic polymer is a fluoropolymer” and Bernstein teaches mass fraction ranges of the “organic polymer in fibrillated form” and “solid catalyst particles” that overlap with the claim 1 ranges.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to optimize within the ranges taught by Bernstein because Bernstein teaches that the entire ranges of polymer and catalyst amounts is effective.  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I).  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  One of ordinary skill in the art is further motivated to obtain the claim 1 fibrillated-polymer-embedded catalysts because Bernstein teaches that polymeric material serves to preserve the integrity of the catalyst particles which permitting maximized access to such particles.  Bernstein at col. 1, lines 29-32; Id. at col. 2, lines 52-56.  

One of ordinary skill arriving at the claim 1 catalyst in view of the teachings of Bernstein is further motivated to use the catalyst in the Turáková hydrogenation of nitrobenzene to aniline thereby meeting each and every limitation of the following claim 1 excerpt:

carrying out a chemical reaction in a chemical reactor, in which at least one starting material, which is an organic chemical compound comprising 1 to 80 carbon atoms, is converted into at least one reaction product . . . wherein the mass fraction of the sum of the starting material and of the reaction product based on the total mass of the fluid phase is in the range from 0.01 to 1

As discussed in detail above, the Turáková hydrogenation meets each and every element of this claim 1 limitation.  One of ordinary skill in the art is motivated to use the proposed Bernstein Pd/C catalyst in the Turáková hydrogenation because Bernstein teaches that polymeric material serves to preserve the integrity of the catalyst particles which permitting maximized access to such particles.  Bernstein at col. 1, lines 29-32; Id. at col. 2, lines 52-56.  

Upon practice of Bernstein in the Turáková hydrogenation as proposed above, one of ordinary skill meets each and every limitation of claims 11-13, 15 and 21

The obviousness rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I)(A).  The cited art includes each element claimed with the only difference being the lack of actual combination of the elements, one of ordinary skill in the art could have combined the elements of Bernstein and Turáková as claimed by known methods, and that in combination, each element merely performs the same function as it does separately to provide the predictable result of hydrogenation of nitrobenzene to produce aniline.  MPEP § 2143(I)(A).  The above obviousness rejection can also be supported by a rational of use of known technique to improve similar devices (methods, or products) in the same way.  MPEP § 2143(I)(C).  

Claims 14 Is Obvious over Bernstein and Turáková as above, in Further View of Anderson, Yoswathananont, and Turáková-2

One of ordinary skill is motivated by Anderson and Turáková-2 to adopt/optimize the synthesis of aniline from nitrobenzene to a continuous process to produce this industrially important chemical.  

In this regard, one of ordinary skill is motivated to adopt/optimize the fixed-bed, tubular reactor disclosed by Yoswathananont to efficiently hydrogenate nitrobenzene to aniline according to the process of Turáková using the Bernstein PTFE modified Pd/C catalyst as proposed/discussed above.  Upon such practice one of ordinary skill meets each and every limitation of claim 14.  One or ordinary skill is so motivated because Anderson teaches that continuous operations are generally used for products in which reaction conditions can be closely monitored to achieve maximal productivity.  Anderson at page 274.  And further, Yoswathananont teaches that the disclosed flow reactor system could be utilized for many organic reactions with heterogeneous catalysts.  Yoswathananont at page 42.  

Application of the cited art to the process of claim 14 represents routine optimization.  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The obviousness rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I)(A); see also MPEP § 2144.04 (V)(E) (citing In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622


/ALEXANDER R PAGANO/
Primary Examiner, Art Unit 1622